VICKERY, J.
This action was brought in the Cuyahoga Common Pleas by Herman C. Arrison to recover damages for injuries received just after alighting from a street car. The accident occurred at the intersection of two main thoroughfares and was caused by an automobile which was traveling upon the wrong side of the road, striking Arrison. At the end of Arrison’s testimony the Railroad Company asked for a directed verdict which was denied by the trial court and the jury returned a judgment of $500 in favor of Arrison. Error was prosecuted to reverse the lower court and the Court of Appeals held:
1. The doctrine that a railroad company must provide a safe landing place for passengers does not extend their care to a point that they have to warn alighting passengers of people who are violating the rules of the road.
2. As there is no negligence imputed to the Railway Co. the judgment should be reversed and .entered in favor of the Company.
Judgment reversed.
(Cushing, J., 1st Dist., concurs.)